Citation Nr: 0829624	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cardiac disorder, 
originally claimed as myocardial infarction, secondary to the 
service-connected disability of anxiety disorder; or, in the 
alternative, secondary to a tobacco use disorder, originally 
claimed as cigarette smoking, secondary to the service-
connected disability of anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1955 to June 
1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which was reconsidered and denied in 
March 2003.  

This appeal was remanded by the Board in December 2007 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The VA psychologist's opinion outweighs the other 
competent medical evidence as to whether the veteran's 
cardiac disability was aggravated by his service-connected 
anxiety disorder.  


CONCLUSION OF LAW

A cardiac disability was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The Board further finds that the RO 
complied with its December 2007 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The veteran claims that his service-connected anxiety 
disorder aggravated his cardiac disability.  The veteran was 
granted service connection for anxiety in April 2001.  In 
July 2001, he was granted a 30 percent evaluation effective 
October 24, 2000.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

The VA and private medical evidence of record shows that the 
veteran had a myocardial infarction in 1995 and has a current 
diagnosis of atherosclerotic coronary artery disease.  

The medical evidence of record is in conflict as to whether 
anxiety aggravated the veteran's cardiac disability.  In a 
July 2002 VA Compensation and Pension Examination, a VA 
physician noted that his coronary artery disease was 
asymptomatic.  The physician opined that the myocardial 
infarction in 1995 was less likely caused or aggravated by 
the service-connected anxiety.  

In contrast, in July 2002, a VA psychologist opined that it 
was as likely as not that the veteran's heart problems are 
aggravated by his anxiety.  This psychologist was asked to 
clarify his statement by the RO and in August 2002 indicated 
that it was as likely as not that anxiety aggravated the 
heart problems and the heart problems aggravated the anxiety 
disorder.  The examiner explained that it was likely that the 
disabilities aggravated each other in a reciprocal 
relationship.  The psychologist explained that the 
limitations of life that affected the veteran because of the 
heart disease felt worse to the veteran because of his 
anxiety disorder.  The physician based the opinion on a 
publication by the American Psychological Association that it 
was possible that heart problems are aggravated by anxiety.  
Additionally, in December 2002, the same examiner opined that 
it was more likely than not that the anxiety aggravated the 
veteran's heart disease.  

In January 2004, a private physician diagnosed the veteran 
with coronary artery disease with a previous history of 
myocardial infarction.  He found that besides anxiety, there 
were two other risk factors, namely hyperilpidemia and 
cigarette smoking that were more likely the factors related 
to the myocardial infarction.  The examiner noted that stress 
and anxiety as a contributing factor to coronary artery 
disease was certainly a possibility, but it was not entirely 
clear, as it was difficult to document.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the July 2002 VA opinion pertains specifically 
to the myocardial infarction in 1995.  This opinion is 
limited in scope.  An opinion was not given as to the 
aggravation of the coronary artery disease.  This opinion 
only included the cause or aggravation of the myocardial 
infarction, not the coronary artery disease.  The examiner 
also did not provide a basis for his conclusion.  The 
psychologist, however, addressed the veteran's current 
diagnosis of coronary artery disease.  The psychologist 
described that the anxiety made the effect of the coronary 
artery disease worse for the veteran.  As the psychologist 
explained the basis for his opinion and the opinion was based 
on medical research, the Board affords the opinion more 
weight than the VA physician's, which is limited in scope and 
does not provide reasoning for his conclusion.  

Additionally, the January 2004 opinion is based on 
possibility.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  This opinion could not rule out 
anxiety as an aggravator of the veteran's heart problems and 
does not have the required degree of medical certainty 
required for service connection.  Hinkle v. Nicholson, 19 
Vet. App. 465 (2005) (medical opinions based on speculation 
are entitled to little, if any, probative value); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  

The Board notes that there is one medical opinion in favor of 
the veteran's claim, one limited in scope and one opinion 
based on possibility.  As such, the benefit of the doubt must 
be given to the veteran.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Therefore, based on the VA psychologist's 
opinions, the Board finds that the veteran is entitled to 
service connection for his cardiac disorder secondary to the 
service-connected anxiety disorder.  
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a cardiac disorder, 
originally claimed as myocardial infarction, secondary to the 
service-connected disability of anxiety disorder is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


